Case 1:16-cr-10343-ADB Document 797-1 Filed 03/22/19 Page 1 of 5




          EXHIBIT A
Case 1:16-cr-10343-ADB Document 797-1 Filed 03/22/19 Page 2 of 5

                                                                                Boo h1!7          l:J-_ , ....   _,1
                                                                                Privileged & Confidential
                                                                                     December 12, 2013
                                            Board tall Outlin e

     1. What has happened?
               a. Whistleblower lawsuit
            b. Company under Investigation by federal1overnment
            c. Do not know whether any State Atty Generals or
                                                              priva te plaintiffs will follow suit

     2. Regardless of outco me, this will be an expensive ende
                                                              avor that will tax the company's
        resources and cause Compliance to be much more of
                                                              a priority at the Company.

 3. At this point and while this case is pending, to
                                                     minimize the exten t of any ~ns, It is
    crltical that the Company act proactively to ident ify any
                                                               wron&doing and to take action.

 4. I have given some thoug ht to this and will lay
                                                     out my recommended plan of action. But
    before I do so, I want to say that this plan Is not my plan
                                                                and Is not an anti-sales plan.
    This is the plan that in my opinion will be looked
                                                        upon most favorably by the
    government prosecutors.

                                             Plan of    Action~         A ;! ¥
 1. Shor tTerm (Nex t2day s)              ~t.                              f.M,.)
      a. Retain outsid e counsel (MB lnte~iewed several ~n"S
                                                             el- confident we will hire
           e)(perienced and competent counsel)
           b. Contact OIG to achieve 2 soals:




                     i.Comm ittee to receive periodic updates (start as
                                                                           wee
                   ii. Full Board to receive updates as to both (i) this
                                                                         litigation and (ii)
                k"-~~~a!Jy'S Compliance Prog ram- at each quarterly meeti
          d.   ~-ndf~g w
                                                                                     ng        Jfllk.A:J>
                                         received subpoena and coope rating with auth
                                                                                      6fiti es-
          e. Begin Data C llectio n            .___ 11-,...~~ ~ .. /;;.
                 i. Third arty to establish independence~
                    u.          old to be sent to all
                                Preserving all documents in perpe tuity
                                No e-m ails because all will be produced

z.    Medium I•rm (Ne
          a. Increase Co        liance Resources




                                                                                                USAO-MA-1412333
            Case 1:16-cr-10343-ADB Document 797-1 Filed 03/22/19 Page 3 of 5



                                                                                              Privileged & Confidential
                                                                                                   December 12, 2013

                                  i. As I advised during the July Board meeting, we've built a skeletal
                                     compliance program and have begun to flesh it out. What I mean
                                                                                                        by that
                                      is we drafted the necessary/legally required documentation such as
                                      Compliance Program and Code of Conduct and Ethics.
                                  ii. We've have begun fleshing it out or breathing life Into It by commencing
                                      to audit and monitor the Company's compliance with these policies.
                                         -                                                             .A    v~
                                 ill. lt'stim eforth e company to taketh efollow ingste s:          :A~
                                           1. Hire Chief Com liance              rate from GC)- and we should
                                               en(ase the search firm  now as this could take some time
                                                   a. To be a member of executive team and report directly to
                                                      Audit Committee                                     ,~ ~
                                                   b. To be different person that GC or CFO
                                                                                       Jill/#•         A.
                                                                                                  ~ ,.,.-. A.J' ~
                                           2. MeetingofComplianceCommittee-~~t                          ~ rt- ~
                                                                                         ~              ~c::v
                                           3. Expedite and Extend Existing Audit Program
                ,jJ              ~               a. l expressed my concerns about the company's risk profile
          ,~"   f              tr"'
                                            ,f-1 b.
                        ,vY'                      ~t the July board meeting and the Board authorized audits
   ., -f~ I,.if' .Jf' r~.l •                           Please bear in mind that I have a full time job as the GC
(ff ,fs"            f"
                  ,.(),Ali' ,.,..- <fl                 and   ceo at a ph arm a company other than lnsys.
   AJO       I I"If".,; ~        ,.r               c. As a result, I've worked with my contact at lnsys.
     Af    r         f'~                           d. We nesetia teli eeAtaets with ClS e"~ retained CIS.
    pi 'f~t                                        e. 8aEed oA Ill'/ ad.,ice tbe awlli¥ '"'are ta focus on   8•
/ €1,rt'                                               prwam s to ensure not a kickbacks program a~l
   >                                                J promotion (with particu lar emphasis on IRC and review of

                               ~
                                      jV      ':7,/.·call notes)
                                         1/       f. CIS Immediately encountered resistance at lnsys with
                    A   f)      Ir,l•"               respect to the numbe r of speaker programs they could
                    fV- 0                            attend and the level of access they would be granted.
                                                  g. This took some time to resolve.
                                                  h. For that reason, the audit process has been more
                                                       cumbersome than expected; audits are currently
                                                       underway and are scheduled to end by 12/31/13.
                                                  I.   I spoke with my contac t at CIS yesterday and he relayed
                                                       the followi ngwrt Speaker Programs:
                                                           i. To date, audited 10 speaker proarams
                                                          il. At 3 of those, speaker was paid his honoraria and
                                                               was then the only one to attend




                                                                                                              USAO-MA-1412334
Case 1:16-cr-10343-ADB Document 797-1 Filed 03/22/19 Page 4 of 5

                                                                     Privileged & Confidential
                                                                           Decernber12,2013

                                 iii. At one of these programs, despite having a trained
                                      speaker nearby, a high prescriber was flown across
                                      countr y to give speech to empty restaurant
                                 lv. At one program, the speaker arrived at the
                                      progra m and was then informed that he was the
                                      speake r
                                 v.   lnsys has an extensive budset for 3,200 speaker
                                      progra ms (called ISPs) In 2014
                                            1. This Is akin to larse pharma where more
                                               products In bag and more pipelin e products
                                            also
                       j.    Off-Label Audit
                                 I. Desire was to audit IRC and company
                                    commu nicatio ns including e-malts and call notes on
                                      SFA
                                 ii. Audito rs encountered resistance by lnsys re
                                      amoun t of access to systems, particu larty e-mail -
                                      largely due to lean staffing.
                                ill. That has been resolved.
                       k. Audit finding s are preliminary and I expect to receive final


                    c9
                       _ report by 12/31.                 f~"'- C.~ r:cG'
                             recommend continuing ¢judi t seeaker ~t.Ml""''.-c
                                                                                          "J,..p
                                          p...w         or
                                                     cIS uht- T           c-
                4. Establish CIS l Huron Consulting as an fndedi Nlent Reid!' w/1'-(}
                                                                                      1
                   Organization to assess company's compliance systems.                   !f/hvE17
                      a. Review Compliance Documents
                       b. Revise Code of Conduct
                                                                             (!f) 77/tS       71   n•
                       c. Create SOPs


                5. Implem ent new Programs
                      a. Message Recall Monito ring Program to identif y potent ial
                         off-label promo tional activities (vaUdate lack of off-label
                         promo tion)
                      b. Field Force Monito ring Prosram- to monitor field force
                            Interactions with HCPs and identify any potential off-label
                            promotion
                      c. Compliance Ride-Aiongs-Compllance dept to rlde-alo ns
                         for > 30 full days




                                                                                   USAO-MA-1412335
..   '   .   '
                          Case 1:16-cr-10343-ADB Document 797-1 Filed 03/22/19 Page 5 of 5



                                                                                                   Privilesed & Confidential
                                                                                                        December 12, 2013

                                                         d. Consultant Monitoring Program- To ensure FMV paid
                                                                                                              to
                                                            HCP-consultants including speakers, researchers,
                                                            publishers
                                                         e. Call Note Reviews and Reports

                                           iv. General Considerations for lnsvs
                                                  1. Cease Soeaker Programs and Ad Boards until CIS audit
                                                                                                          completed
                                                  2. Cease survey program that recently commenced at lnsys
                                                  3. Separate Compliance from Marke tina- fox in henho
                                                                                                      use
                                                 (/) Ensure HR onboarding process ensures not hiring any
                                                                                                         debarred or
                                                     excluded individuals
                                                  5. [Notif y HCPs of subpoena (may have to notify of any
                                                                                                          settlement)
                                                  6. Increase transparency as will soon be required by Sunsh
                                                                                                             ine Act-
                                                     post transfers of value on website (in addition to Sunshine)

                                       v. Training
                                              1. Prosecutors will desire all employees and direct ors
                         ,.,
                  Lt:'(O/""'~
                                                 about 5 hrs of train ins
                                                                                                      to undergo

                 rv-                                a. 2 hours of general training
                  ;;oc..J
                 If ..!9'1'1                        b. 3 hours training re federal healthcare programs, policie
                                                                                                                s
                 'JA4r'"'~f                              and procedures
                  10JG"'t}                   2. This is something we can address longer term
                                       -~P                    . /,
                              1];>~(? '1W ~ [)JC.S", 4vt>J fcl/  J~/NI~C, -
                                                                                      ,-.
                                                                                     f'Dt/Y
                                                                                                (!iF- }NY .
                                                                                               J




                                                                                                                  USAO-MA-1412336
